DETAILED ACTION
Applicants’ arguments, filed 24 May 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
Instant claims 1 and 15 have been amended to recite the transitional phrase “consisting of” instead of “comprising.” This transitional phrase is understood to exclude any element, step, or ingredient not specified in the claim. See MPEP 2111.03(II). With regard to the interpretation of claim 15, this claim is understood to require that the particle be made only of polypyrrole and the shell material, which may be selected from polyethyleneimine, fucoidan, hyaluronic acid, and a combination thereof. However, the claim is not understood to exclude additional materials that are not part of the particle, such as the additional recited polymer. A particle comprising a polypyrrole core and a polyethyleneimine shell which encapsulates an active agent such as doxorubicin in the core is understood to be outside the scope of both instant claims 1 and 15 because the active agent such as doxorubicin is excluded by the “consisting of” language of the instant claims.


Withdrawn Rejections – Satapathy Reference
The examiner previously rejected the instant claims over Satapathy et al. (Molecules, Vol. 23, 2018, pages 1-17). This rejection has been withdrawn in view of the declaration under 37 C.F.R. 1.130 as well as the translation of the foreign priority documents provided in applicant’s response on 24 May 2021.


Withdrawn Rejections - CN 108743971 A Reference
The examiner previously rejected the instant claims over CN 108743971 A. The ‘971 reference teaches a particle comprising polypyrrole, polyethyleneimine and polyethylene glycol, which comprises doxorubicin as the active ingredient. As best understood by the examiner, the ‘971 reference is understood to teach doxorubicin in the particle. This is outside the scope of instant claims 1 and 15 as they currently have been amended. This is because instant claims 1 and 15, require that the particle consists of the recited ingredients. This excludes additional unrecited ingredients. As doxorubicin is an additional unrecited ingredient which is present in the ‘971 patent but excluded by the instant claims, the subject matter of the ‘971 patent is outside the scope of the instantly claimed subject matter. Similarly, the particle of the ‘971 patent comprises PEG, which is not recited by the instantly claimed invention and outside the scope of the instantly claimed invention in view of the “consisting of” language in the instant claims. There would have been no motivation for the skilled artisan to have removed both doxorubicin and PEG from the composition of the ‘971 patent to have 


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manivasagan et al. (Scientific Reports, 7:43593, DOI: 10.1038/srep43593, 2017, pages 1-14) in view of Atanasoska et al. (US 2010/0042205 A1).
Manivasagan is drawn to a chitosan-polypyrrole nanocomposite, as of Manivasagan, title and abstract, intended for use in photothermal therapy. Said nanocomposite has the following structure, as of Manivasagan, page 3, figure 1a, reproduced below.

    PNG
    media_image1.png
    259
    637
    media_image1.png
    Greyscale

As best understood by the examiner, the above-structure, as of the particle on the top right of the above-reproduced figure, is understood to show chitosan coating a polypyrrole nanoparticle. While the chitosan coating appears to be a partial coating 
Manivasagan differs from the claimed invention because chitosan is not one of the recited coating materials.
Atanasoska et al. (hereafter referred to as Atanasoska) is drawn to a device comprising polymers, as of Atanasoska, title and abstract. Atanasoska teaches polyethyleneimine and chitosan as alternatives as polymers which may be used to provide a positive charge, as of Atanasoska, paragraphs 0046, 0048, and 0094, with a teaching that these polymers can be used for coatings as of paragraph 0094.
While Atanasoska teaches polypyrrole, it is not clear that Atanasoska teaches a polymer nanoparticle consisting of polypyrrole coated with polyethyleneimine.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted a polyethyleneimine coating, as of Atanasoska, in place of the chitosan coating of Manivasagan to have coated the polypyrrole particle of Manivasagan. Manivasagan is drawn to a coated polypyrrole particle, wherein the coating may be made from chitosan which provides a positive zeta potential that helps particles remain stable, as of Manivasagan, page 2, second to last paragraph. Atanasoska teaches that polyethyleneimine can be used as an alternative to chitosan to provide a positively charged coating. As such, the skilled artisan would have been motivated to have substituted polyethyleneimine, as of Atanasoska, in place of chitosan, as of Manivasagan, to have coated the polypyrrole particle of Manivasagan, in order to have predictably provided a positive charge to help keep the particles stable with a reasonable expectation of success.

As to claim 4, Manivasagan teaches particles that are spherical in shape and range 26–94 nm in size with a mean value of 50.54 ± 2.56 nm, as of Manivasagan, page 1, abstract. This is within the claimed size range of 10-1500 nm.
As to claim 5, Manivasagan teaches 0.15 g of positively charged shell to 100 µl of pyrrole (which is polymerized to form polypyrrole), as of Manivasagan, page 10, last paragraph. As best understood by the examiner, the density of pyrrole is 0.967 g/mL (and therefore 0.967 mg/µL). As such, Manivasagan is understood to teach 96.7 mg of pyrrole and 150 mg of shell. Assuming that all of the pyrrole is polymerized to polypyrrole and all of the shell and polpyrrole are used, this is a ratio of shell material to polypyrrole (core) of 150:96.7, which is equivalent to about 100:64.4 shell to core or 1500:967 shell to core. As best understood by the examiner, this ratio of shell material to core material has more core material and less shell material than what is claimed. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a nanoparticle with a polycationic shell and polypyrrole core are taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of shell material to core material ratio by routine experimentation. Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I), second paragraph. In this case, the 1500:967 shell to core ratio is considered to be close to the .


Claims 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manivasagan et al. (Scientific Reports, 7:43593, DOI: 10.1038/srep43593, 2017, pages 1-14) in view of Atanasoska et al. (US 20100042205 A1), the combination further in view of Zhang et al. (International Journal of Pharmaceutics, Vol. 497, 2016, pages 210-221).
Manivasgan is drawn to a polypyrrole nanoparticle coated with chitosan for photothermal treatment of cancer. Atanasoska suggests using polyethyleneimine as an alternative to chitosan to provide a positively charged coating. See the rejection above over Manivasagan in view of Atanasoska by themselves.
None of the above references teach a polymer that is a thermosensitive hydrogel.
Zhang et al. (hereafter referred to as Zhang) is drawn to a hydrogel incorporating gold nanorods as well as paclitaxel for treatment of cancer by both photothermal and chemotherapeutic means, as of Zhang, page 210, title and abstract. The composition of Zhang has the following structure, as of Zhang, page 211, figure 1, reproduced below.

    PNG
    media_image2.png
    516
    786
    media_image2.png
    Greyscale

Zhang teaches a thermosensitive hydrogel, as of Zhang, page 210, abstract; the Poly(F127) in the above-reproduced figure is understood by the examiner to form said thermosensitive hydrogel. Zhang teaches photothermal ablation, as of Zhang, page 210, abstract.
Zhang does not teach polypyrrole.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the polypyrrole particles of Manivasagan in place of the gold nanoparticles of Zhang to have been used in the hydrogel of Zhang. The hydrogel of Zhang comprises nanoparticles that provide a photothermal effect. Both the gold nanoparticles of Zhang and the polypyrrole containing nanoparticles of Manivasagan provide a photothermal effect for photothermal ablation and can be used to treat cancer. As such, the skilled artisan would have been motivated to have substituted the polypyrrole nanoparticles of Manivasagan in place of the gold nanoparticles of Zhang in order to have predictably provided photothermal ablation when used with the hydrogel of Zhang with a 
As to claim 15, Manivasagan teaches the core made from polypyrrole and the shell that coats said core. Atanasoska teaches substituting polyethyleneimine in place of chitosan to be used as the shell that coats the polypyrrole core. Zhang teaches the additional polymer, which is that known as Poly(F127) in the above reproduced figure and is actually a copolymer of ethylene oxide and propylene oxide, as of Zhang, page 212, right column, section 2.6.
As to claim 17, Atanasoska teaches a polyethyleneimine coating, as of Atanasoska, at least paragraph 0094.
As to claim 18, Manivasagan teaches particles that are spherical in shape and range 26–94 nm in size with a mean value of 50.54 ± 2.56 nm, as of Manivasagan, page 1, abstract. This is within the claimed size range of 10-1500 nm.
As to claim 19, Zhang teaches a thermosensitive hydrogel, as of Zhang, page 210, abstract.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manivasagan et al. (Scientific Reports, 7:43593, DOI: 10.1038/srep43593, 2017, pages 1-14) in view of Atanasoska et al. (US 20100042205 A1) and Zhang et al. (International Journal of Pharmaceutics, Vol. 497, 2016, pages 210-221), the combination further in view of Yu et al. (US 2016/0000890 A1).
Manivasgan is drawn to a polypyrrole nanoparticle coated with chitosan for photothermal treatment of cancer. Atanasoska suggests using polyethyleneimine as an alternative to chitosan to provide a positively charged coating. Zhang teaches a thermosensitive hydrogel. See the rejection above over Manivasagan in view of Atanasoska and Zhang by themselves.
None of the above references teach a binder.
Yu et al. (hereafter referred to as Yu) is drawn to a thermosensitive hydrogel, as of Yu, title and abstract. Said hydrogel may comprise a binder, as of Yu, paragraphs 0043, 0044, and 0046. Binders may be used along with other well-known excipients for pharmaceutical dosage forms, as of paragraph 0043 of Yu.
Yu does not teach a polypyrrole nanoparticle.
It would have been prima facie obvious for one of ordinary skill in the art to have combined a binder, as of Yu, with the thermosensitive hydrogel of Zhang. Both Yu and Zhang are drawn to thermosensitive hydrogels. Yu indicates that a binder can be used with a thermosensitive hydrogel, as of Yu, paragraphs 0043, 0044, and 0046. As such, the skilled artisan would have been motivated to have combined the binder of Yu with the thermosensitive hydrogel of Zhang for predictable formation of a pharmaceutical dosage form with a reasonable expectation of success.


Response to Arguments
Applicant has provided arguments regarding the previously applied rejections, as of applicant’s response on 24 May 2021. The arguments relating to the Manivasagan and Zhang references have been addressed below to the extent that they are applicable to the currently pending rejection. 
In applicant’s response, page 6, bottom paragraph, applicant argues that Manivasagan is deficient because Manvasagan fails to teach polyethyleneimine, fucoidan, hyaluronic acid, or a combination thereof. This argument is not persuasive in regard to the currently applied rejection, because the Atanasoska has been cited to teach polyethyleneimine. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145(IV).
In applicant’s arguments, page 9, bottom paragraph, applicant argues that Zhang does not teach a core-shell structure. This argument is not sufficient to overcome the applied rejection. This is because the applied rejection is based upon the combination of Manivasagan with Atanasoska and Zhang, not on Zhang by itself. As such, this argument appears to apply to a single reference, not to the combination of references upon which the applied rejection is based. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145(IV).
Applicant additionally provided arguments regarding the Satapathy et al. (Molecules, Vol. 23, 2018, pages 1-17) and CN 108743971 A references. These arguments are moot in view of the withdrawal of the previously applied rejections over 


Additional Cited References
In the applied rejections above, the examiner cited Atanasoska et al. (US 2010/0042205 A1) as teaching that both chitosan and polyethyleneimine are cationic polymers. The teaching of both chitosan and polyethyleneimine together in a list of polymers is taught by other references. For example, Campazzi et al. (US 2011/0281105 A1) teaches both chitosan and polyethyleneimine in a list of cationic polyelectrolytes used as part of a coating, as of paragraph 0045 of Campazzi. Additionally, Morteza et al. (US 2011/0223112 A1), teaches both polyethyleneimine and chitosan as common coatings of magnetic particles, as of paragraph 0004 of this reference, wherein the abbreviation “PEI” is used for polyethyleneimine. As such, these references further support the examiner’s position that the skilled artisan would have been motivated to have substituted polyethyleneimine in place of chitosan.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612